NUMBER 13-07-00606-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


ALMA GUAJARDO,                                                              Appellant,

                                           v.

SYLVIA HOLOCHWOST,                                                           Appellee.


               On appeal from the County Court at Law No. 1
                        of Hidalgo County, Texas.


                         MEMORANDUM OPINION

               Before Justices Yañez, Garza, and Benavides
                    Memorandum Opinion Per Curiam

      Appellant, Alma Guajardo, and appellee, Sylvia Holochwost, have filed an agreed

motion to dismiss this appeal. According to the motion, the parties have reached an

agreement to settle and compromise their differences. Appellant and appellee request that

this Court dismiss the appeal.
       The Court, having considered the documents on file and the agreed motion to

dismiss the appeal, is of the opinion that the motion should be granted. See TEX . R. APP.

P. 42.1(a). The agreed motion to dismiss is GRANTED, and the appeal is hereby

DISMISSED. In accordance with the agreement of the parties, costs are taxed against the

party incurring same. See id. 42.1(d) ("Absent agreement of the parties, the court will tax

costs against the appellant.").

                                                PER CURIAM

Memorandum Opinion delivered and
filed this the 12th day of June, 2008.




                                            2